DUFOUR, J.
This case is' identical with that of Finlay, Dicks & Co. -vs. Caire et als, decided this day.
For ther easons therein assigned.
It is ordered that the preliminary writ herein issued be vacated, with the understanding that upon relator’s paying the clerk the legal charges for preparing; certifying and transmitting the record of appeal to this Court, the clerk shall thereupon comply with his duties.
Tíre issues herein are identical with, those involved in Ahrens & Ott, vs. Caire et als, decided this day.
April 6, 1908.
Rehearing refused April 20, 1908.